White, P. J.
Over objection of defendant the State was allowed to prove the statements made by him to the deputy sheriff of Fort Bend after his arrest and whilst in custody of that officer, with regard to the manner and the persons from whom he, defendant, had acquired possession of the stolen horses. He was under arrest at the time these statements were made, and was not warned or cautioned as is required by statute to make a confession so made admissible as evidence. Code Crim. Proc. art. 750. But it is said the statements so made were not confessions in fact, but independent statements not only not amounting to confessions of guilt but on the contrary made as defendant supposed in his own interest. The State, however, was seeking to use them for the purpose of showing that defendant had positively contradicted himself in these statements, with regard to the persons from whom he had acquired said horses, and in that manner establish his guilt by his own declarations.
The rule is now well settled in this State, that when the confession of a main fact is inadmissible a confession of collateral facts tending to establish the main fact is likewise inadmissible. Haynie v. State, 2 Texas Ct. App. 168; Taylor v. State, 3 Texas Ct. App. 387; Marshall v. State, 5 Texas Ct. App. 273; Nolen v. State, 9 Texas Ct. App. 419; Clark’s Crim. Laws of Texas, art. 1570, and note.
For error in admitting the evidence, the judgment is reversed and the cause remanded.
Reversed and remanded,